Title: From John Adams to Ann Frances Bulkeley Humphreys, 3 October 1818
From: Adams, John
To: Humphreys, Ann Frances Bulkeley



Dear Madam.
Quincy October 3d. 1818.

The unexpected Honour of your Obliging Letter of the 30th of September and the rich presents it contained have excited in my Bosom more tenderness of Sentiment, than you could foresee.
The Pin which preserves a Sample of General Humphrey’s hair is to me a Pearl of great price and his Portrait, though I think it has not done him justice is yet so much of a resemblance, that it shall be preserved with care as a Memorial of its Antitype—
An uninterupted Friendship with General Humphreys for thirty four Years, endeared him to my heart and his Services to the Litterature Science Arts Manufactures and political Interests of his Country commanded my Esteem and will never be forgotten—
I rejoice that a Lady who did him so much honour in his Lifetime remains, with all the Disposition, Accomplishments and abilities to adorn a Memory of Talents and Virtues which must by their intrinsic merit perpetuate themselves—
I pray you, Madam to accept, the Sincere Expression of the Thanks the Esteem and respects of your Friend and / most humble Servant
John AdamsTo the above Sentiments of regard respect and esteem, both to the deceased and the Survivor I beg leave to Subscribe the Name of Abigail Adams
